Citation Nr: 1506239	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition to include lumbosacral disc disease and lumbar degenerative joint disease.

2.  Entitlement to service connection for a right ankle strain. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to December 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions. 

The Veteran requested a Board hearing in a VA Form 21-4138 received in May 2012.  In a January 2013 VA Form 9, the Veteran indicated he did not want a Board hearing and that he was wheelchair bound.  In a documented April 2013 phone call the Veteran requested a telephonic Board hearing due to being unable to ambulate.  As VA policy does not currently allow telephonic hearings, the VA contacted the Veteran's living facility to determine if a wheelchair bound resident could be transported to a local VA RO for a hearing and was informed the Veteran did not have difficulty ambulating.  As such, an exception was not granted for a telephone hearing.  The Board sent a letter requesting clarification as to whether the Veteran wanted a Board hearing, and no response was received within 30 days.  Thus, Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

Upon review of the evidence, further development is necessary prior to the adjudication of the claim. 

There may be outstanding records from the Social Security Administration (SSA) which are potentially pertinent to the claim on appeal.  A report of general information from April 29, 2010 indicates the Veteran was called to clarify whether he was receiving social security or SSI. He reported that he was receiving SSI only.  There is a difference between Social Security disability benefits and SSI.  SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based on age, disability, and income and resource limits.  42 U.S.C.A. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In addition, the Board notes that the Veteran alleged to his treating physician that the claimed in-service back injury played a role in his discharge from service.  There is no indication of this in the service treatment records associated with the claims file; however, there is no indication that an attempt has been made to obtain service personnel records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.  Any negative responses must be documented.  

2.  Take appropriate steps to obtain complete service personnel records.  If such records cannot be obtained, the Veteran should be advised and the RO should make a formal finding of unavailability.

3.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.	

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



